DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the pressure-sensitive chamber 45 has arranged therein the bellows device 40 as the pressure-sensitive reaction member that includes bellows 41” as described in (¶0036 Page 14 of) the specification.  
In the Figures element 45 points to the interior of bellows device 40, however in light of the disclosure and what is illustrated in the Figures, it is clear that element 45 should point to the space surrounding bellows device 40 and not the space inside the bellows device 40.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
Double Patenting
Claims 13-14 of this application is patentably indistinct from claims 14-15 of Application No. 16/966986. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-15 of copending Application No. 16/966986 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in the reference application if the option “the pressure-sensitive chamber” is provided at one end of the main valve element at line 19 of the reference application, then the claims are identical. Claim 15 of the reference application is identical to claim 14 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 1-12, 14-16 are objected to because of the following informalities:  
Claim 1 Line 29 sates: “acts on the one end and the other end” should be changed to state --acts on both the one end of the main valve element and the other end--
Claim 2 Line 28 sates: “acts on the one end and the other end” should be changed to state --acts on both the one end of the main valve element and the other end--
Claim 3 Line 2 states: “wherein introduction” should be changed to state: --wherein the introduction--
Claim 4 Line 2 states: “wherein introduction” should be changed to state: --wherein the introduction--
engaging a lowest position of the plunger.--
Claim 7 Line 3 states: “portion including an” should be changed to state: --portion being an--
Claim 7 Line 4 states: “portion including an” should be changed to state: --portion being an--
Claim 9 Line 3 states: “or the valve body” should be changed to state: --or in the valve body--
Claim 10 Line 3 states: “passage adapted” should be changed to state: --passage is adapted--
Claim 14 Line 3 states: “a pressure acting” should be changed to state: --[[a]]the pressure acting--
Claim 15 Line 3 states: “introduction of the suction pressure Ps” should be changed to state: --the introduction of the suction pressure Ps--
Claim 15 Line 5 states: “acts on the one end and the other end” should be changed to state --acts on both the one end of the main valve element and the other end--
Claim 15 Line 6 states: “when a valve opening degree” should be changed to state: “when [[a]]the valve opening degree”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3: Line 3-5 states: “the plunger being adapted to be slidable in the direction to open or close the valve orifice between the Ps input/output port and the pressure-sensitive chamber”. It is unclear the exact limitations the applicant is introducing here, specifically the only previously claimed valve orifice is the valve orifice 22 of the valve chamber 21, and this valve orifice is not located physically between the Ps input/output port 27 and the pressure sensitive chamber 45 nor is it fluidically between between the Ps input/output port 27 and the pressure sensitive chamber 45, thus the valve orifice 22 it is not between the Ps input/output port and the pressure-sensitive chamber as claimed. There is however a space between element 24a and a bottom surface of plunger 37 illustrated in Figures 2-4 that is spatially located between the Ps input/output port and the pressure-sensitive chamber as claimed. Thus for the purpose of examination, the claim language in question will be read as --the plunger being adapted to be slidable in the direction to open or close a space between the Ps input/output port and the pressure-sensitive chamber.--
Regarding Claim 9: Line 3-6 states: “the in-valve release passage being adapted to release the pressure Pc in the crank chamber to the suction chamber of the compressor via the Ps inlet/outlet port; and a sub valve element adapted to open or close the in-valve release passage.” It is unclear the exact limitations the applicant is introducing here, specifically the in-valve release passage is claimed as communicating the crank chamber with the suction chamber via the Ps inlet/outlet port (in the instant application 16 is the in-valve release passage and it communicates via element 10e and element 23 with the Ps inlet/outlet port); and the sub valve element is claimed as opening and closing that communication (in the instant application 17 is the sub valve element). However while element 17 is able to close element 23, it is not able to completely stop communication and close element 10e, thus it is unclear how the sub valve element is able to close all communication through the in-valve release passage 16 as currently claimed. However since it is disclosed that sub valve seat portion of the in-valve release passage 16 is closed by sub valve element 17 (¶0054 a sub valve seat portion of the in-valve release passage.--
Regarding Claim 13: Line 23-26 states: “a pressure acting on the one end of the main valve element or a pressure acting on the other end of the main valve element is switched between the suction pressure Ps and the pressure Pc in the crank chamber when the valve orifice is fully open and either when a valve opening degree of the valve orifice is controlled or when the valve orifice is closed.”. It is unclear the exact limitations the applicant is introducing here, specifically in the instant application, the “one end of the main valve element” corresponds to the end generally indicated by element 23 in the Figures, and the “other end of the main valve element” corresponds to the end generally indicated by element 23f. Additionally, given the disclosure at ¶0060.on Page 24 of the instant application it is understood how a pressure acting on the one end of the main valve element is “switched between the suction pressure Ps and the pressure Pc in the crank chamber” when the valve orifice is fully open. However since the other end is always in communication with the pressure Pc in the crank chamber it is unclear how “a pressure acting on the other end of the main valve element” is able to be  “switched between the suction pressure Ps and the pressure Pc in the crank chamber” when the valve orifice is fully open as claimed. Additionally it is unclear what applicant is trying to describe with the language “and either when a valve opening degree of the the pressure acting on the one end of the main valve element is switched from the pressure Pc in the crank chamber to the suction pressure Ps when either 
Regarding Claim 14: Line 5-7 states: “when a valve opening degree of the valve orifice is controlled or when the valve orifice is closed, a pressure acting on the one end of the main valve element or a pressure acting on the other end of the main valve element is switched,”. It is unclear the exact limitations the applicant is introducing here, specifically as discussed above, since the other end is always in communication with the pressure Pc in the crank chamber it is unclear how “a pressure acting on the other end of the main valve element” is able to be  “switched between the suction pressure Ps and the pressure Pc in the crank chamber” when the valve orifice is fully open as claimed. However, as discussed above, it is clear from the disclosure at ¶0060.on Page 24 of the instant application how a pressure acting on the one end of the main valve the valve opening degree of the valve orifice is controlled or when the valve orifice is closed, the pressure acting on the one end of the main valve element 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 2, and 13 each state: “an electromagnetic actuator including a plunger, the electromagnetic actuator being adapted to move the main valve element in a direction to open or close the valve orifice;”
However the instant application does not describe how the electromagnetic actuator actively opens the valve orifice. This is because spring element 47 which is not disclosed as being part of the electromagnetic actuator, is the component in the instant application which moves the main valve element in a direction to open the valve orifice, 
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Tano US 2012/0056113.

    PNG
    media_image1.png
    1164
    986
    media_image1.png
    Greyscale

Annotated Figure 7 of Tano US 2012/0056113 (Attached Figure 1)
Regarding Claim 1: Tano US 2012/0056113 discloses all of the claimed limitations including: 

	a valve body 20 including 
		a valve chamber (21 - Fig 5) with a valve orifice (opening 22 opened/closed by element 15a, ¶0062), the valve orifice being adapted to be in contact with or away from the main valve element portion (¶0062), 
		a Ps inlet/outlet port 27 communicating with a suction chamber 107 of a compressor 100, 
		a Pd introduction port 25 arranged upstream of the valve orifice (Figure 5) and communicating with a discharge chamber 106 of the compressor (e.g. Figure 8), and 
		a Pc inlet/outlet port 26 arranged downstream of the valve orifice (Figure 5) and communicating with a crank chamber 104 of the compressor (Figure 8, ¶0063); 
	an electromagnetic actuator 30 including a plunger 37, the electromagnetic actuator being adapted to move the main valve element 15 in a direction (i.e. axial direction) to open or close the valve orifice (see Figures 5-7; the plunger moves axially to open (e.g. Fig 5 or Fig 7) and close (Fig 6) orifice 22; the plunger is moved by the actuator to close the valve orifice ¶0055-¶0056, ¶0077 it is noted that the actuator opens and closes the valve in the same manner as the instant application); 
	a pressure-sensitive chamber (chamber surrounding bellows 40 in Figures 5-7) adapted to receive a suction pressure Ps from the compressor via the Ps inlet/outlet port (pressure from the Ps inlet/outlet port 27 is able to communicate from chamber 28 via gap β, vertical grooves 38, chamber generally indicated by 47, chamber generally indicated by element 46 with the pressure sensitive chamber as shown in Figure 5, 
	a pressure-sensitive reaction member 40 adapted to urge the main valve element 15 in the direction (axial direction) to open or close the valve orifice in accordance with a pressure in the pressure-sensitive chamber (pressure in the pressure sensitive chamber causes movement of the bellows to either expand or contract which in turn causes element 17 to move in the axial direction to open or close the valve orifice; also ¶0077), 
	wherein: 
	the pressure-sensitive chamber is provided at one end of the main valve element (i.e. upper end of element 15 in Figure 5) so that the suction pressure Ps acts on the one end of the main valve element (i.e. acts via 28, gap β, vertical grooves 38, chamber generally indicated by 47, chamber generally indicated by element 46), and the Pc inlet/outlet port is provided at another end of the main valve element (i.e. lower end of element 15 in Figure 1) so that a pressure Pc in the crank chamber from the compressor acts on the other end of the main valve element (the pressure Pc is able to act on the U shaped portion of passage 15j via opening 15i, thus the pressure acts on the other end via the inside of the main valve element), 
	a pressure equalizing passage (16,15m,15n, “portion of pressure equalization passage” indicated in Annotated Figure 7 of Tano US 2012/0056113 (Attached Figure 1) above) is provided, the pressure equalizing passage being adapted to guide the pressure Pc in the crank chamber to the pressure-sensitive chamber (pressure from 26 would be able to pass through 16 15m, 15n, chamber generally indicated by 47, 
	when the valve orifice is fully open (Figure 7 position), introduction of the suction pressure Ps from the Ps inlet/outlet port into the pressure-sensitive chamber is stopped (in the Figure 7 position, gap β is closed preventing communication of pressure Ps from the Ps inlet/outlet port, ¶0076), and the pressure Pc in the crank chamber is introduced into the pressure-sensitive chamber via the pressure equalizing passage (the pressure Pc would be able to be introduced into the pressure-sensitive chamber in the same manner as the instant application) so that the pressure Pc in the crank chamber acts on both the one end of the main valve element and the other end of the main valve element (see Annotated Figure 7 of Tano US 2012/0056113 (Attached Figure 1) above, it is noted that the prior art of Tano US 2012/0056113 is able to address the limitation within the same confines as the instant application).

    PNG
    media_image2.png
    1260
    1016
    media_image2.png
    Greyscale
 Annotated Figure 5 of Tano US 2012/0056113 (Attached Figure 2)
Regarding Claim 2: Tano US 2012/0056113 discloses all of the claimed limitations including: 
a main valve element 15 including a main valve element portion 15a; 
	a valve body 20 including 
		a valve chamber (21 - Fig 5) with a valve orifice (opening 22 opened/closed by element 15a, ¶0062), the valve orifice being adapted to be in contact with or away from the main valve element portion (¶0062), 
		a Ps inlet/outlet port 27 communicating with a suction chamber 107 of a compressor 100, 
		a Pd introduction port 25 arranged upstream of the valve orifice (Figure 5) and communicating with a discharge chamber 106 of the compressor (e.g. Figure 8), and 
		a Pc inlet/outlet port 26 arranged downstream of the valve orifice (Figure 5) and communicating with a crank chamber 104 of the compressor (Figure 8, ¶0063); 
	an electromagnetic actuator 30 including a plunger 37, the electromagnetic actuator being adapted to move the main valve element 15 in a direction (i.e. axial direction) to open or close the valve orifice (see Figures 5-7; the plunger moves axially to open (e.g. Fig 5 or Fig 7) and close (Fig 6) orifice 22; the plunger is moved by the actuator to close the valve orifice ¶0055-¶0056, ¶0077 it is noted that the actuator opens and closes the valve in the same manner as the instant application); 
	a pressure-sensitive chamber (chamber surrounding bellows 40 in Figures 5-7) adapted to receive a suction pressure Ps from the compressor via the Ps inlet/outlet port (pressure from the Ps inlet/outlet port 27 is able to communicate from chamber 28 
	a pressure-sensitive reaction member 40 adapted to urge the main valve element 15 in the direction (axial direction) to open or close the valve orifice in accordance with a pressure in the pressure-sensitive chamber (pressure in the pressure sensitive chamber causes movement of the bellows to either expand or contract which in turn causes element 17 to move in the axial direction to open or close the valve orifice; also ¶0077), 
wherein: 
the pressure-sensitive chamber is provided at one end of the main valve element (i.e. upper end of element 15 in Figure 5) the Pc inlet/outlet port is provided at another end of the main valve element (i.e. lower end of element 15 in Figure 1) so that a pressure Pc in the crank chamber from the compressor acts on the other end of the main valve element (the pressure Pc is able to act on the U shaped portion of passage 15j via opening 15i, thus the pressure acts on the other end via the inside of the main valve element), and 
a pressure equalizing passage (16,15m,15n, “portion of pressure equalization passage” indicated in Annotated Figure 7 of Tano US 2012/0056113 (Attached Figure 1) above) is provided, the pressure equalizing passage being adapted to guide the pressure Pc in the crank chamber to the pressure-sensitive chamber (pressure from 26 would be able to pass through 16 15m, 15n, chamber generally indicated by 47, 
when the valve orifice is fully open (Figure 7 position), introduction of the suction pressure Ps from the Ps inlet/outlet port into the pressure-sensitive chamber is stopped (in the Figure 7 position, gap β is closed preventing communication of pressure Ps from the Ps inlet/outlet port, ¶0076), and the pressure Pc in the crank chamber is introduced into the pressure-sensitive chamber via the pressure equalizing passage (the pressure Pc would be able to be introduced into the pressure-sensitive chamber in the same manner as the instant application) so that the pressure Pc in the crank chamber acts on both the one end of the main valve element and the other end of the main valve element (see Annotated Figure 7 of Tano US 2012/0056113 (Attached Figure 1) above, it is noted that the prior art of Tano US 2012/0056113 is able to address the limitation within the same confines as the instant application) and
when a valve opening degree of the valve orifice is controlled (Figure 5 position) or when the valve orifice is closed (Figure 6 position), the suction pressure Ps is introduced into the pressure-sensitive chamber via the Ps inlet/outlet port (see Annotated Figure 5 of Tano US 2012/0056113 (Attached Figure 2) above) so that the pressure Pc in the crank chamber acts on the other end of the main valve element 
Regarding Claim 3: Tano US 2012/0056113 does disclose the limitations: wherein the introduction of the suction pressure Ps from the Ps inlet/outlet port into the pressure-sensitive chamber (i.e. introduction via gap β) is stopped by the plunger (i.e. stopped by element 37, ¶0076), the plunger being adapted to be slidable in the direction (i.e. slidable in the axial direction, ¶0064, ¶0076-¶0077) to open or close a space (i.e. gap β) between the Ps input/output port and the pressure-sensitive chamber (as seen in Figure 5 gap β is located between the pressure sensitive chamber and the Ps input/output port as claimed).
Regarding Claim 4: Tano US 2012/0056113 discloses all of the claimed limitations including: wherein the introduction of the suction pressure Ps from the Ps inlet/outlet port into the pressure-sensitive chamber (i.e. introduction via gap β) is stopped when the plunger 37 abuts a stopper portion 24 for engaging a lowest position of the plunger (¶0068, stopper portion 24 engages lowest portion 37b of the plunger to close gap β).
Regarding Claim 5: Tano US 2012/0056113 discloses all of the claimed limitations including: wherein the stopper portion 24 is provided in the valve body (stopper portion is shown as being a part of the valve body 20 as seen in Figures 5-7).
Regarding Claim 6: Tano US 2012/0056113 discloses all of the claimed limitations including: wherein a pressure receiving diameter of the plunger (Attached 
Regarding Claim 8: Tano US 2012/0056113 discloses all of the claimed limitations including: wherein the pressure equalizing passage (16,15m,15n) is adapted to include an inner portion of the main valve (i.e. portion 15j of the main valve element which corresponds to 16) element and an inner portion of the plunger (Attached Figure 1).
Regarding Claim 9: Tano US 2012/0056113 discloses all of the claimed limitations including: an in-valve release passage 15j provided in the main valve element 15, the in-valve release passage 15j being adapted to release the pressure Pc in the crank chamber to the suction chamber of the compressor via the Ps inlet/outlet port (as shown in Figure 6); and 
a sub valve element (17,17a) adapted to open or close a sub valve seat portion 23 of the in-valve release passage (as seen in Figure 5 and Figure 6).
Regarding Claim 10: Tano US 2012/0056113 discloses all of the claimed limitations including: wherein: 
	the in-valve release passage 15j is adapted to release the pressure Pc in the crank chamber to the suction chamber of the compressor via the Ps inlet/outlet port (as shown in Figure 6) is provided in the main valve element (provided in element 15), and
	the in-valve release passage partially serves as a portion of the pressure equalizing passage (15j corresponds to the same structure as element 16 in the pressure equalizing passage).
Regarding Claim 11: Tano US 2012/0056113 discloses all of the claimed limitations including: wherein the sub valve element (17,17a) is securely inserted into the plunger (it is noted that elements 17,17a are securely inserted into plunger 37 in the prior art of Tano, within the same confines that elements 17,23 are securely inserted into plunger 37 in the instant application).
Regarding Claim 12: Tano US 2012/0056113 discloses all of the claimed limitations including: wherein the pressure equalizing passage (16,15m,15n, “portion of pressure equalization passage” indicated in Annotated Figure 7 of Tano US 2012/0056113 (Attached Figure 1) above) is adapted to include a gap formed between the plunger and the sub valve element (15m,15n, and “portion of pressure equalization passage” in Attached Figure 1 constitute a radial gap between the sub-valve element and plunger 37).
Regarding Claim 13: Tano US 2012/0056113 discloses all of the claimed limitations including: 
a main valve element 15 including a main valve element portion 15a; 
	a valve body 20 including 
		a valve chamber (21 - Fig 5) with a valve orifice (opening 22 opened/closed by element 15a, ¶0062), the valve orifice being adapted to be in contact with or away from the main valve element portion (¶0062), 
		a Ps inlet/outlet port 27 communicating with a suction chamber 107 of a compressor 100, 
		a Pd introduction port 25 arranged upstream of the valve orifice (Figure 5) and communicating with a discharge chamber 106 of the compressor (e.g. Figure 8), 
		a Pc inlet/outlet port 26 arranged downstream of the valve orifice (Figure 5) and communicating with a crank chamber 104 of the compressor (Figure 8, ¶0063); 
	an electromagnetic actuator 30 including a plunger 37, the electromagnetic actuator being adapted to move the main valve element 15 in a direction (i.e. axial direction) to open or close the valve orifice (see Figures 5-7; the plunger moves axially to open (e.g. Fig 5 or Fig 7) and close (Fig 6) orifice 22; the plunger is moved by the actuator to close the valve orifice ¶0055-¶0056, ¶0077 it is noted that the actuator opens and closes the valve in the same manner as the instant application); 
	a pressure-sensitive chamber (chamber surrounding bellows 40 in Figures 5-7) adapted to receive a suction pressure Ps from the compressor via the Ps inlet/outlet port (pressure from the Ps inlet/outlet port 27 is able to communicate from chamber 28 via gap β, vertical grooves 38, chamber generally indicated by 47, chamber generally indicated by element 46 with the pressure sensitive chamber as shown in Figure 5, ¶0076-¶0077; the prior art of Tano addresses this limitation within the same confines as the instant application; additionally the same drawing error is present in Tano as in the instant application); and 
	a pressure-sensitive reaction member 40 adapted to urge the main valve element 15 in the direction (axial direction) to open or close the valve orifice in accordance with a pressure in the pressure-sensitive chamber (pressure in the pressure sensitive chamber causes movement of the bellows to either expand or contract which in turn causes element 17 to move in the axial direction to open or close the valve orifice; also ¶0077), 
	wherein: 

a pressure acting on the one end of the main valve element (Attached Figure 1) is switched between the suction pressure Ps and the pressure Pc in the crank chamber when the valve orifice is fully open (i.e. the Figure 7 position, the prior art of Tano is able to address the claim within the same confines as the instant application) and the pressure acting on the one end of the main valve element is switched from the pressure Pc in the crank chamber (i.e. prevailing pressure in the Figure 7 position) to the suction pressure Ps (prevailing pressure in the Figure 5 position) when either a valve opening degree of the valve orifice is controlled (Figure 5, ¶0079-¶0080) or when the valve orifice is closed (Figure 6, ¶0075).
Regarding Claim 14: Tano US 2012/0056113 discloses all of the claimed limitations including: wherein: 
when the valve orifice is fully open (Figure 7), the pressure acting on the one end of the main valve element is equal to a pressure acting on the other end of the main 
when the valve opening degree of the valve orifice is controlled (Figure 5 position) or when the valve orifice is closed (Figure 6 position), the pressure acting on the one end of the main valve element is switched (switched to the Ps pressure), and the main valve element 15 is adapted to be urged in a valve-closing direction in response to a pressure difference between the one end and the other end of the main valve element (i.e. pressure difference between Pc and Ps, ¶0075, ¶0079-¶0080).
Regarding Claim 15: Tano US 2012/0056113 discloses all of the claimed limitations including:
wherein: when the valve orifice is fully open (Figure 7 position), the introduction of the suction pressure Ps from the Ps inlet/outlet port into the pressure-sensitive chamber is stopped (i.e. by the closing of gap β by 37b engaging 24, ¶0068, ¶0073-¶0076) so that the pressure Pc in the crank chamber acts on both the one end of the main valve element and the other end of the main valve element (see Annotated Figure 7 of Tano US 2012/0056113 (Attached Figure 1) above, it is noted that the prior art of Tano US 2012/0056113 is able to address the limitation within the same confines as the instant application), and
when the valve opening degree of the valve orifice is controlled (Figure 5 position) or when the valve orifice is closed (Figure 6 position), the suction pressure Ps is introduced into the pressure-sensitive chamber via the Ps inlet/outlet port (Attached Figure 2) so that the pressure Pc in the crank chamber acts on the other end of the main valve element (in the position illustrated in Figure 5 the Pc pressure would be able 
Regarding Claim 16: Tano US 2012/0056113 discloses all of the claimed limitations including: wherein a pressure equalizing passage is provided (16,15m,15n, “portion of pressure equalization passage” indicated in Annotated Figure 7 of Tano US 2012/0056113 (Attached Figure 1) above), the pressure equalizing passage being adapted to guide the pressure Pc in the crank chamber to the pressure-sensitive chamber (pressure from 26 would be able to pass through 16 15m, 15n, chamber generally indicated by 47, chamber generally indicated by element 46 to reach the pressure sensitive chamber, in the same manner as the instant application) so that the pressure Pc in the crank chamber acts on the one end of the main valve element (the pressure Pc would be able to act on the one end of the main valve element by its communication through the pressure equalization passage; ¶0084-¶0085 since the pressure from Ps is blocked by closing the gap and the sub-valve is open, the pressure Pc would be able to act on the one end of the main valve element via the pressure equalization passage).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 7 “wherein the stopper portion includes a seat face portion and an inclined face portion, the seat face portion being an annular planar face adapted to abut the plunger, the inclined face portion being an inverted truncated cone face provided on an inner side of the seat face portion.” in combination with all the limitations of intervening claims 1, 3, and 4.
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.

Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746